    Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 1 of 12 PageID: 85



NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


                                                      Criminal No. 79-mj-00125 (JAD)
UNITED STATES,

               v.

WILLIAM SHRENSEL,                                                 OPINION



JOSEPH A. DICKSON, U.S.M.J.

       This matter comes before the Court by way of Petitioner William Shrensel’s (“Mr.

Shrensel” or “Petitioner”) Motion for Order Discharging Defendant’s Early Release from

Probation Nunc Pro Tunc and Setting Aside Conviction. (ECF 1). The Court conducted oral

argument on this issue on February 19, 2019.        Upon careful consideration of the parties’

submissions and arguments, as well as the balance of the record for this matter, and for the

reasons stated below, Petitioner’s motion is GRANTED.

       I.      RELEVANT BACKGROUND AND PROCEDURAL HISTORY1

       On August 8, 1979, the United States Secret Service arrested Petitioner, who was in his

early twenties at the time. (Resp’t Br. at 2, ECF. No. 9). Petitioner was charged with offenses

related to the possession of co1unterfeit currency, (Aff. Of William Shrensel (“Shrensel Aff.”) at

1, ECF No. 13-2), and, following the advice of his attorney, he ultimately accepted a plea under


1
  As nearly all of the operative facts in this matter occurred in 1979 and the early 1980s, and
Petitioner first sought relief in 2018, the government entities involved have destroyed nearly all
relevant records pursuant to their standard document retention policies. It is, therefore,
impossible to present a definitive recitation of the pertinent facts. The following is cobbled
together using the limited available records, as well as Petitioner’s recollection of his arrest,
sentencing, and probation.
  Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 2 of 12 PageID: 86



18 U.S.C. §5021(b), the Federal Youthful Corrections Act (“FYCA”), which authorized

sentencing judges to unconditionally discharge youthful offenders from probation prior to the

expiration of the probation period. (Shrensel Aff. at 2, ECF No. 13-2); §18 U.S.C. §5021(b),

repealed, Pub. L. No. 98-473, 98 Stat. 2027 (1984). The FYCA further provided that, if the court

granted such an early discharge from probation, the offender’s underlying conviction would be

automatically “set aside,” and the court would provide the youthful offender with a certificate to

that effect. §18 U.S.C. §5021(b), repealed, Pub. L. No. 98-473, 98 Stat. 2027 (1984). Petitioner,

however, understood that his conviction would also be set aside upon successful completion of

probation (i.e., without the need for any other court involvement post-sentencing). (Pet’r Mot. at

2, ECF No. 1). Petitioner recalls the sentencing judge advising him that he “had to be clean for

two years on probation in order to receive the expunction.” (Shrensel Aff. at 2, ECF No. 13-2).

After accepting the plea, the court sentenced Petitioner to a term of probation, which Petitioner

completed without incident. (Id. at 2). Nothing in the limited record indicates whether the

sentencing judge made an affirmative decision to deny Petitioner the “set aside” relief available

under the FCYA or, alternatively, if the situation resulted from some ministerial oversight.

       After successfully completing probation, Petitioner spent several decades employed in

the private security, private investigation, and automotive industries and also raised a family.

(Id. at 2). Petitioner represents that, during that period, he underwent several background

checks, and none revealed his 1979 conviction.        (Id.).   In 2000, nearly two decades after

completing probation, Petitioner learned for the first time that his conviction had not been set

aside, and still appeared on his record. (Id.). At some point thereafter, Petitioner began to

request records pertaining to his 1979 arrest.      (Pet’r Mot. at 3, ECF No. 1).      Ultimately,

Petitioner was only able to obtain a copy of a single index card from the Clerk of the Court for



                                                2
  Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 3 of 12 PageID: 87



the United States District Court for the District of New Jersey, which referenced a magistrate

proceeding, but was otherwise illegible. (Id.). On November 13, 2018, Petitioner filed an

application requesting that the Court terminate his probation early, nunc pro tunc, and set aside

his conviction pursuant to the FYCA. (Id.). In the alternative, Petitioner requested that the Court

order that all documents related to his case be removed from the government’s “central criminal

files and placed in a separate storage facility with access only for bonafide criminal

investigations by law enforcement authorities to effectively remove the 1979 conviction from his

record.” (Id. at 4). The Government opposes Petitioner’s application. (See generally Resp’t Br.,

ECF. No. 9).

           II.    DISCUSION:

           The Government opposes Petitioner’s request for a nunc pro tunc application of the

FYCA’s “set aside” provision on three grounds. First, the Government argues that the Court

lacks jurisdiction to grant such relief because Congress repealed the FYCA in 1984. (Id. at 6-10).

Second, the Government contends that the FYCA never authorized relief in these circumstances,

as the sentencing court did not affirmatively terminate Petitioner’s probation early. (Id. at 10-

12). Finally, the Government argues that Petitioner’s request is barred by the equitable doctrine

of laches, given his delay in seeking relief. (Id. at 13-14). The court will address each argument

in turn.

                  a.   The Court has jurisdiction to grant Petitioner’s request

           The Court will first consider whether it has the jurisdictional authority to effectuate any

relief under the long-defunct FYCA. The Government contends that the Court lacks such

authority, arguing, in pertinent part: “the FYCA provides no basis for an exercise in jurisdiction




                                                    3
    Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 4 of 12 PageID: 88



here, having been repealed more than two decades ago”. (Resp’t Br. at 6, ECF. No. 9). This

Court disagrees.

       The Court recognizes that there are few opinions discussing the propriety of using the

now-repealed FYCA to retroactively set aside or expunge pre-repeal convictions. It does not

appear that any Court in this District has addressed the question. The few district courts that

have considered the issue have reached varying conclusions. As the Government notes in its

brief, at least one judge has found that the FYCA’s repeal created an absolute bar against

retroactive application. (Id. at 7) (citing United States v. Fowler, No. 66-CR-00171-WDM, 2006

U.S. Dist. LEXIS 84761 (D. Colo. Nov. 21, 2006) (“Regrettably, the FYCA was repealed in its

entirely by the Sentencing Reform Act of 1984 and no longer provides a jurisdictional tool for

me to set aside or expunge the record.”).2 Petitioner argues that a different court has reached the

opposite conclusion, retroactively setting aside and expunging a petitioner’s conviction pursuant

to the FYCA despite noting the statute’s repeal. (Pet’r Mot. At 8-9, ECF No. 1 (citing Brown v.

United States, 197 F. Supp. 3d 726, 735 (E.D. Penn. 2016)).




2
  While the Government also cites United States v. Madonia, CR-78-00143, 1990 U.S. Dist.
LEXIS 20851, at *4-5 (E.D.N.Y. May 9, 1990) for the same proposition, the Court finds that the
Madonia decision lends little support for the Government’s argument. In Madonia, the
petitioner’s conviction had already been set aside pursuant to the FYCA. Id. at *1. The United
States District Court for the Eastern District of New York had to determine whether it could use
the FYCA’s set-aside language to justify a post-repeal expungement of the petitioner’s
conviction and arrest records from the court’s files. Id. Expressing reservations about whether
the FYCA ever authorized a records purge (as opposed to merely vacating convictions), the
Madonia court found that the statute’s repeal nevertheless conclusively eliminated any such
power. Id. at **4, 7. Importantly, the Madonia court also observed that the ex post facto clause
likely required that eligible convictions still be set aside when otherwise appropriate, despite the
FYCA’s repeal. Id. at *6. In any event, the Madonia court’s determination regarding the
availability of post-repeal expungement conflicts with the United States Court of Appeals for the
Third Circuit’s longstanding precedent, and is therefore inapplicable here. See generally United
States v. Doe, 980 F.2d 876 (3d Cir. 1992).
                                                 4
  Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 5 of 12 PageID: 89



        While it has not addressed the jurisdictional issue explicitly, the United States Court of

Appeals for the Third Circuit has nevertheless provided essential guidance. In Doe, decided

years after Congress repealed the FYCA, the Third Circuit ultimately found that a district court

could still retroactively expunge an individual’s conviction pursuant to the defunct statute. Doe,

980 F.2d at 882-83. Doe is factually distinct from Mr. Shrensel’s case, such that the Third

Circuit’s ultimate determination that the movant was entitled to expungement is not dispositive

here. In Doe, the movant had been “sentenced to five years of probation, conditioned on

restitution within three years.” Id. at 877. He “made full restitution within the three year period

and the court ordered that he be ‘unconditionally discharged from probation’ and that his

conviction be ‘set aside’” pursuant to the FYCA. Id. At some point later, while undergoing a

background check in connection with his application for a professional license, the movant

discovered that the earlier conviction remained on his record (albeit marked “set aside”). Id. He

then petitioned the district court for an order expunging his conviction from official government

records. In Doe, therefore, the question was whether the FYCA’s “set aside” language permitted

such an expungement, as opposed to a mere “set aside” notation. The Court of Appeals found

that it did, and remanded the case with instructions for the district court to enter an order

enacting that relief. Id. at 883.

        For the purposes of a jurisdictional inquiry, the factual differences between Doe and the

instant case are irrelevant. Doe’s guidance is more generally applicable. In short, the Court of

Appeals directed the district court to order an expungement pursuant to the FYCA several years

after that statute’s repeal. This Court is confident that if, as the Government suggests, that repeal

barred all retroactive relief, the Court of Appeals would have reached a different conclusion.




                                                 5
  Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 6 of 12 PageID: 90



Congress’ decision to repeal the FYCA does not, therefore, prevent courts from applying the “set

aside” provision post-repeal if doing so would otherwise be appropriate.

               b. Petitioner’s conviction should be set aside under the FYCA

       The Government next argues that, even if the Court does have the authority to grant relief

under the now-defunct FYCA, such relief would be inappropriate here, given the facts of Mr.

Shrensel’s case. (Resp’t Br. at 10-12, ECF. No. 9). Citing the Supreme Court’s decision in

Tuten v. United States, 460 U.S. 660, 667-68 (1983), the Government contends that where, as

here, a youthful offender competed the full term of probation, a retroactive set aside would only

be appropriate where the record suggests that the district court would have granted an early

discharge from probation if not for some oversight. (Resp’t Br. at 10-12, ECF. No. 9). The

Court agrees with the Government’s general statement of the law, but reaches a different

conclusion when applying it to the facts of this case.

       In making this determination, the Court finds that United States District Court for the

Eastern District of Pennsylvania’s decision in Brown v. United States of America, 197 F. Supp.

3d 726 (E.D. Pa. 2016), which involved facts strikingly similar to Mr. Shrensel’s current

situation, is persuasive. In Brown, the petitioner pled guilty to stealing government property and

received a sentence of probation under the FYCA, which he completed without incident. Id. at

728. The petitioner represented that “after his arrest, his court-appointed attorney . . . advised

him that if he pleaded guilty to the offense and ‘did not get into any trouble’ on probation, his

criminal record would be expunged.” Id. Despite fulfilling those obligations, he did not receive

a certificate indicating that his conviction had been set aside, and had no further contact with his

attorney or any probation officers. He then went on with his life for several decades, believing

that his conviction had been expunged, until a 2005 background check revealed that it remained



                                                 6
  Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 7 of 12 PageID: 91



on his record. Id. Nonetheless, the petitioner did not take any further action until he filed an

application for a nunc pro tunc set-aside and expungement in 2015. Id. at 728-29.

       The evidentiary record in Brown was sparse. By the time the petitioner sought relief, the

only official record that remained was a single index card maintained by the United States

Probation Office, as all other documents had long since been destroyed pursuant to the Federal

Judiciary’s document retention policy. Id. at 729. That index card indicated that the petitioner

had served his entire probation sentence (i.e., the sentencing court had not granted an early

discharge.).   Id.   The balance of the evidentiary record consisted of the petitioner’s own

recollection regarding the circumstances of his plea and sentencing and of his behavior while on

probation. See generally id.

       Citing the Supreme Court’s decision in Tuten, the Brown court noted that an offender’s

mere completion of probation would not be sufficient to justify a set aside or expungement under

the FYCA. Id. 731-32. Rather, the statute required that the sentencing court make an affirmative

decision to grant the offender an early discharge from probation. Id. Critically, the Brown court

acknowledged that the converse is also true:

               Tuten makes clear that it was the responsibility of the probation
               officer to alert the Court about the possibility of an early release
               for an offender sentenced under the FYCA: “Prior to the
               expiration of a youth offender's term of probation, a probation
               officer [wa]s required by the Parole Commission to file a report
               evaluating the probationer's conduct and progress and reminding
               the court that an early unconditional discharge will automatically
               set aside the conviction.” Tuten, 460 U.S. at 668 n.12 (citing
               Admin. Office of the U.S. Courts, Guide to Judiciary Policies and
               Procedures: Probation Manual § 5011 (1978)). This requirement
               was designed to “ensure that the court [wa]s made aware of its
               duty to decide whether granting an early unconditional discharge
               [wa]s warranted in light of the remedial ends of the [F]YCA." Id.
               Therefore, if Petitioner was not issued early release from probation
               and a certificate of completion, it was not due to his own lack of
               diligence, because the probation officer was required to make a

                                                7
    Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 8 of 12 PageID: 92



               report to the sentencing court, and the court had a duty to decide
               whether early release was warranted.

Id. at 733 (brackets in original). In short, an offender sentenced under the FYCA could not be

denied a set-aside by default. The sentencing court had to make an affirmative decision to deny

him/her such relief, based upon information provided by a knowledgeable probation officer.

       Given the passage of time and the destruction of nearly all relevant records, it was

impossible for the Brown court to determine if the petitioner’s probation officer had prepared a

report for the sentencing court, let alone whether the sentencing court had made an affirmative

decision to deny the petitioner relief under the FYCA. Id. at 733-34. The limited record

reflected only that the petitioner had complied with the terms of his probation and had, in fact,

had no further criminal incidents over the following four decades.        Id.   The Brown court

therefore determined that the petitioner was entitled to a retroactive set-aside/expungement under

the FYCA. Id. at 734.

       To say that Petitioner’s situation is similar to that at issue in Brown would be an

understatement. Indeed, if a law school professor hoped to create a hypothetical scenario to test

students’ knowledge of Brown, he or she could likely do no better than Mr. Shrensel’s case. As

in Brown, the record in Mr. Shrensel’s case reflects the following: (1) Mr. Shrensel’s court-

appointed attorney advised him that his conviction would be expunged following his successful

completion of probation; (Shrensel Aff. at 2, ECF No. 13-2);3 (2) Mr. Shrensel successfully

completed his entire term of probation without incident; (id.); (3) given the near-complete

destruction of records (other than a single index card) there is no evidence suggesting whether

any probation officer prepared a report regarding Mr. Shrensel for the sentencing judge, or that


3
  Petitioner represents that the sentencing court gave him the same advice. (Id.) (“I remember
that the judge told me that I had to be clean for two years on probation in order to receive the
expunction.”).
                                                8
  Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 9 of 12 PageID: 93



the sentencing judge made an affirmative decision about whether to discharge Mr. Shrensel from

probation early; (4) Mr. Shrensel believed that his conviction had been expunged, and did not

learn that it remained on his record until it surfaced during a background check decades later;

and (5) by the time Mr. Shrensel first learned that the conviction remained on his record in 2000,

the relevant records would have already been destroyed under the Judiciary’s document retention

policy. Therefore, he has not constructively contributed to the lack of available evidence.

          Nothing in the record provides any explanation as to why the sentencing court might have

decided to deny Petitioner the benefits of an early discharge under the FYCA. Taking advantage

of the second chance the statute afforded, Petitioner completed his probation without incident,

and went on to become a productive member of society. That is precisely the type of positive

behavior the FYCA was meant to incentivize. Brown, 197 F. Supp. 3d at 732 (citing Tuten, 460

U.S. at 667). Based on the foregoing, the Court finds that, to the extent the sentencing court did

not grant Petitioner an early discharge from probation, that turn of events was almost certainly

the result of some administrative oversight. Petitioner is therefore entitled to nunc pro tunc relief

under the FYCA.

                 c. The Equitable Doctrine of Laches is Inapplicable Here

          Finally, the Government argues that the relief Petitioner seeks is barred by the doctrine of

laches.    Specifically, the Government contends that, because Petitioner discovered that the

conviction remained on his record in 2000, and yet did not seek judicial intervention until 2018,

he is not entitled to the equitable remedy of nunc pro tunc relief. (Resp’t Br. at 13-14, ECF. No.

9). In support of its argument, the Government cites the Third Circuit’s decisions in Hatkewicz

v. Attorney General, 350 F. App’x 667 (3d Cir. 2009) and Yilmaz v. Attorney General, 150 F.

App’x 180 (3d Cir. 2005). Neither case is applicable here.



                                                   9
 Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 10 of 12 PageID: 94



       Hatkewicz involved a “a petition for review of a final order of removal of the Board of

Immigration Appeals.” 350 F. App’x at 668. The petitioner challenged his removal on multiple

grounds, including that he should be granted citizenship, nunc pro tunc, based on the fact that his

parents filed an application for naturalization on his behalf in 1990. Id.at 670. That application

went unadjudicated, however, and the petitioner “did not inquire about the 1990 Application

until he faced removal fourteen years later.” Id. at 671. The Court of Appeals ultimately found

that “[e]ven assuming that the INS was to blame for part of the delay, the fact that the delay

continued for fourteen years – from 1990 to 2004 – is directly attributable to [p]etitioner. Nunc

pro tunc relief is not appropriate under these circumstances.” Id. Hatkewicz has no bearing on

Mr. Shrensel’s situation.     Unlike Mr. Hatkewicz, who could have resolved the 1990

naturalization application at some point prior to his removal (thus rendering nunc pro tunc relief

unnecessary), there is nothing that Mr. Shrensel could have done in 2000 or thereafter that would

have changed what the sentencing court did, or failed to do, twenty years prior. Even if he had

acted immediately upon discovering that the conviction remained on his record, Mr. Shrensel

would have required the very same nunc pro tunc relief he seeks today, and his subsequent delay

changed nothing.

       The Third Circuit’s decision in Yilmaz is likewise inapposite. That appeal concerned Mr.

Yilmaz’s failure to timely file a motion reopen his immigration proceedings. 150 F. App’x at

181-82. Yilmaz argued, in pertinent part, that his delay was attributable to his prior counsel’s

negligence. Id. The Court of Appeals determined that, even if it were to equitably toll the filing

deadline to account for certain of the delay, it would not be sufficient save Yilmaz’s application,

as “Yilmaz had actual knowledge of the alleged errors of his prior counsel at least 16 months

before he filed the motion to reopen alleging ineffective assistance.” Id. at 183. In short, Yilmaz



                                                10
 Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 11 of 12 PageID: 95



himself delayed and that inaction significantly contributed to his situation, thereby limiting the

availability of equitable tolling. Id. In a footnote, the Court of Appeals noted that Yilmaz’s

request for “nunc pro tunc relief to deem his motion to reopen to have been timely filed also fails

for the same reasons.” Id. at 183, n.5. As in Hatkewicz, Mr. Yilmaz’s inaction created the need

for nunc pro tunc relief. That is simply not the case with Mr. Shrensel. Unlike Mr. Hatkewicz

and Mr. Yilmaz, Mr. Shrensel had no control over his destiny during his period of delay. He

could not have done anything between 2000 and 2018 that would have altered what the

sentencing court did with regard to his probation in the early 1980’s.

       From an even more basic standpoint, invoking the doctrine of laches to deny Mr.

Shrensel relief would not promote equity. While his delay was lengthy, it was also harmless. By

the time Mr. Shrensel discovered that his conviction had never been expunged, the time for the

sentencing court to take the action necessary to trigger the FYCA’s “set-aside” provision had

long since passed. Moreover, the judiciary would have destroyed the records pertinent to his

conviction and probation decades prior under their document retention policy. His delay did not

prejudice any party, lead to the loss of evidence, or make it more difficult for the Court to

adjudicate his request. The Court therefore finds that it would be inappropriate to apply the

doctrine of laches under these circumstances.

       III.    CONCLUSION:

       Based on the foregoing, Petitioner’s Motion for Order Discharging Defendant’s Early

Release from Probation Nunc Pro Tunc and Setting Aside Conviction, (ECF 1), is GRANTED.

Petitioner’s shall be deemed, nunc pro tunc, to have been discharged from probation early. That

early discharge shall operate to “set aside” his conviction pursuant to §18 U.S.C. §5021. Finally,

in accordance with the Court of Appeals’ decision in Doe, Petitioner is entitled to have the



                                                11
 Case 2:79-mj-00125-JAD Document 16 Filed 05/20/20 Page 12 of 12 PageID: 96



conviction expunged from his record.      The parties shall meet and confer regarding the

preparation of an appropriate form of Order enacting this relief, and shall submit a proposed

Order for the Court’s consideration on or before June 12, 2020.



Dated: May 20, 2020

                                                   s/ Joseph A. Dickson
                                                   JOSEPH A. DICKSON, U.S.M.J.




                                              12
